Citation Nr: 0431467	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation  
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from military service in September 1970, 
with more than 20 years active duty.  He died July 25, 2000.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  A notice of disagreement (NOD) was 
received in January 2002.  A statement of the case (SOC) was 
issued in August 2002.  A substantive appeal (VA Form 9) was 
received in September 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death was due to acute myelogenous leukemia 
caused by myelodysplastic syndrome.  It is contended this was 
a consequence of exposure to dioxins (Agent Orange) occurring 
in service.  The appellant also alleges that the veteran's 
service-connected disabilities should have warranted a total 
disability rating based upon individual unemployability 
(TDIU) since 1979 and that she would be entitled to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  


In a September 2004 statement from the appellant to VA, she 
requested the opportunity to testify at a videoconference 
hearing before the Board.  She has the right to such a 
hearing.  38 U.S.C.A. § 7107(e)(2) (West. 2002); 38 C.F.R. 
§ 20.700(e) (2004).  Therefore, a videoconference hearing 
should be scheduled for her pursuant to 38 C.F.R. § 20.704 
(2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should take appropriate action to 
schedule a videoconference hearing for 
the appellant.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




